Case 20-06044-NGH     Doc 83    Filed 09/09/21 Entered 09/09/21 15:15:21       Desc Main
                               Document      Page 1 of 2




                     UNITED STATES BANKRUPTCY COURT

                               DISTRICT OF IDAHO


 IN RE:

 TAMIO LUCIEN STEHRENBERGER
 and ANNA CHRISTINE                          Case No. 20-00833-NGH
 STEHRENBERGER,

       Debtors.


 MICHIKO STEHRENBERGER,

       Plaintiff,

 v.

 TAMIO LUCIEN STEHRENBERGER, Adv. No. 20-06044-NGH
 ANNA CHRISTINE
 STEHRENBERGER, STAR
 MOUNTAIN ENTERPRISES, LLC,
 AND JOHN DOES 1–100,

       Defendants.


          ORDER GRANTING IN PART AND DENYING IN PART ANNA
                STEHRENBERGER’S MOTION TO DISMISS


      Based on the ruling entered orally this date and good cause appearing,

      IT IS HEREBY ORDERED that Anna Stehrenberger’s motion to dismiss, Doc.

No. 45, is GRANTED IN PART and DENIED IN PART as follows:

      (1) Counts 6, 7, and 10 of the Amended Complaint are dismissed as to Anna

      Stehrenberger, but such dismissal is without prejudice to Michiko Stehrenberger


ORDER - 1
Case 20-06044-NGH      Doc 83    Filed 09/09/21 Entered 09/09/21 15:15:21          Desc Main
                                Document      Page 2 of 2



      filing a second amended complaint within 30 days of this Order to address the

      deficiencies in Counts 6, 7, and 10 identified in the Court’s oral ruling.

      (2) Count 8 is DISMISSED with respect to all Defendants, and such dismissal is

      without leave to amend and with prejudice.

      (3) All other requested relief in the motion to dismiss is DENIED.

DATED: September 9, 2021


                                          _________________________
                                          NOAH G. HILLEN
                                          U.S. Bankruptcy Judge




ORDER - 2
